DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 and 03/15/2022 was filed after the mailing date of the Application on 07/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 -3, 6-8, 13-16, 19-21, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birk (US 2010/0174307).
With regards to claim 2:	Birk discloses (refer to Fig. 1 and 2 below) a device (10) for occupying space within a patient's body, the device comprising:
 	an expandable balloon (12) having a balloon wall surrounding a reservoir, where upon expansion of the expandable balloon, the reservoir defines a first space, wherein the balloon wall separates the first space from a second space (stomach) in the patient's body;
 	and a binary fluid control valve (16, 116) comprising:
a base (B) defining a fluid path (46) therethrough such that the fluid path is fluidly coupled between the first space (inside the balloon) and the second space (stomach);
 		a traveler structure (42) coupled to the base;
 		an energy storage device (41); and
a restraining element ( SMA 41) that restrains the energy storage device in a stored energy condition when the traveler structure is in a closed configuration (Fig. 3a), wherein the restraining element is configured to degrade such that degradation of the restraining element releases the energy storage device from the stored energy condition to cause the traveler structure to move relative to the base between the closed configuration and an open configuration during a transition period, wherein in the closed configuration the traveler structure prevents fluid flow through the fluid path between the first space and the second space, and wherein in the open configuration the traveler structure permits fluid flow through the fluid path between the first space and the second space ([0056]).

    PNG
    media_image1.png
    903
    952
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    1242
    931
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 3:	Birk discloses the device of claim 2, wherein the restraining element (41) is in the first space.
With regards to claim 6:	Birk discloses the device of claim 2, wherein in the transition period, the binary fluid control valve moves from the closed configuration to the open configuration upon deformation of the restraining element (41).
With regards to claim 7:	Birk discloses the device of claim 2, wherein in the transition period, the binary fluid control valve moves continuously between the closed configuration and the open configuration.
With regards to claim 8:	Birk discloses the device of claim 2, wherein the restraining element (41) is configured to degrade (contract) by a reduction in a mechanical integrity over a pre-determined period.
With regards to claim 13:	Birk discloses the device of claim 2, wherein the restraining element (41) is configured to hold the binary fluid control valve in the closed configuration via compression of the energy storage element (Fig. 3a)).
With regards to claim 14:	Birk discloses the device of claim 13, wherein the energy storage element (41) is a spring.
With regards to claim 15:
	Birk discloses (refer to Fig. 2 above) a binary fluid control valve, the binary fluid control valve comprising:
a base (B);
a traveler structure (42) coupled to the base;
an energy storage device (41);
a restraining element (41) that restrains the energy storage device, wherein the restraining element is configured to degrade such that degradation of the restraining element releases energy from the energy storage device to cause the traveler structure to move relative to the base from a closed configuration to an open configuration during a transition period ([0056]); and
wherein in the closed configuration the traveler structure (42) prevents fluid flow through a fluid path (46) between a first space (inside the balloon (12))and a second space (stomach), and wherein in the open configuration the traveler structure permits fluid flow through the fluid path between the first space and the second space.
With regards to claim 16:
Birk discloses the binary fluid control valve of claim 15, wherein the restraining element (41) is in the first space.
With regards to claim 19:
Birk discloses the binary fluid control valve of claim 15, wherein in the transition period, the binary fluid control valve moves from the closed configuration to the open configuration upon deformation (contract) of the restraining element (41).
With regards to claim 20:
Birk discloses the binary fluid control valve of claim 15, wherein in the transition period, the binary fluid control valve moves continuously between the closed configuration and the open configuration.

With regards to claim 21:
Birk discloses the binary fluid control valve of claim 15, wherein the restraining element is configured to degrade (contract) by a reduction in a mechanical integrity over a pre-determined period.
With regards to claim 26:
Birk discloses the binary fluid control valve of claim 15, wherein the restraining element (41) is configured to hold the binary fluid control valve in the closed configuration via compression of the energy storage element (Fig. 3a).
With regards to claim 27:
Birk discloses the binary fluid control valve of claim 26, wherein the energy storage element (41) is a spring.
Claim(s) 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATO et al. (US 2020/0018411).
With regards to claim 15:
	KATO et al. discloses (refer to Fig. 3 and 4 below) a binary fluid control valve (1), the binary fluid control valve comprising:
a base (12);
a traveler structure (3) coupled to the base;
an energy storage device (4);
a restraining element (5) that restrains the energy storage device, wherein the restraining element (5) is configured to degrade (break) such that degradation of the restraining element releases energy from the energy storage device to cause the traveler structure (3) to move relative to the base from a closed configuration (Fig. 3 below) to an open configuration (Fig. 4 below) during a transition period; and
wherein in the closed configuration the traveler structure (3) prevents fluid flow through a fluid path (14, 15) between a first space (14b) and a second space (15b), and wherein in the open configuration the traveler structure permits fluid flow through the fluid path between the first space and the second space.

    PNG
    media_image3.png
    1245
    958
    media_image3.png
    Greyscale

Fig. 3

    PNG
    media_image4.png
    1270
    881
    media_image4.png
    Greyscale

Fig. 4
With regards to claim 17:
KATO et al. discloses (see Fig. 4 above) the device of claim 15, wherein the restraining element (4) is configured to break when a force of the energy storage device (4) exceeds a strength of the restraining element (3).
With regards to claim 18:
KATO et al. discloses (see Fig. 4 above) the device of claim 15, wherein in the transition period, the binary fluid control valve moves rapidly from the closed configuration to the open configuration upon breaking of the restraining element (3).
Claim(s) 15, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taku (US 6,367,499).
With regards to claim 15:
	Taku discloses (refer to Fig. 5-6 below) a binary fluid control valve (1), the binary fluid control valve comprising:
a base (2);
a traveler structure (5) coupled to the base;
an energy storage device (4);
a restraining element (7) that restrains the energy storage device, wherein the restraining element (5) is configured to degrade (soften , melted) such that degradation of the restraining element releases energy from the energy storage device to cause the traveler structure (5) to move relative to the base from a closed configuration (Fig. 5 below) to an open configuration (Fig. 6 below) during a transition period; and
wherein in the closed configuration the traveler structure (5) prevents fluid flow through a fluid path (212, 215) between a first space (inside the tank) and a second space (outside), and wherein in the open configuration the traveler structure permits fluid flow through the fluid path between the first space and the second space.
With regards to claim 21:
Taku discloses the device of claim 15, wherein the restraining element (7) is configured to degrade (melted, soften) by a reduction in a mechanical integrity over a pre-determined period.

    PNG
    media_image5.png
    1063
    881
    media_image5.png
    Greyscale

Fig. 5

    PNG
    media_image6.png
    1115
    865
    media_image6.png
    Greyscale

Fig. 6
With regards to claim 22:
Taku discloses the device of claim 21, wherein the restraining element (7) is configured to soften over time until the restraining element releases the energy storage device.
With regards to claim 23:
Taku discloses the device of claim 21, wherein the restraining element (7) is configured to melt over time until the restraining element releases the energy storage device.
Claim(s) 15-16, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravn (US 2,911,988).
With regards to claim 15:
	Ravn discloses (refer to Fig. 7 below) a binary fluid control valve , the binary fluid control valve comprising:
a base (16);
a traveler structure (23) coupled to the base;
an energy storage device (30);
a restraining element (31) that restrains the energy storage device, wherein the restraining element (31) is configured to degrade (soften , melted) such that degradation of the restraining element releases energy from the energy storage device to cause the traveler structure (23) to move relative to the base from a closed configuration (Fig. 2) to an open configuration (Fig. 3) during a transition period; and
wherein in the closed configuration the traveler structure (23) prevents fluid flow through a fluid path (25) between a first space (inside the tank 11) and a second space (outside), and wherein in the open configuration the traveler structure permits fluid flow through the fluid path between the first space and the second space.

    PNG
    media_image7.png
    1131
    924
    media_image7.png
    Greyscale

Fig.7

With regards to claim 16:
	Ravn discloses the binary fluid control valve of claim 15, wherein the restraining element (31) is in the first space.
With regards to claim 24:
	Ravn discloses the binary fluid control valve of claim 16, wherein the restraining element (31) is configured to degrade in response to introduction of a degrading fluid into the first space (tank 11).
With regards to claim 25:
	Ravn discloses the binary fluid control valve of claim 24, wherein the degrading fluid is configured to degrade the restraining element (31) over a designed period of time.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753